FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   July 18, 2011
                                  TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                   Clerk of Court


 ROBERT LEE PEACE,

          Petitioner-Appellant,

 v.                                                      No. 11-5059
                                            (D.C. No. 4:08-CV-00065-TCK-TLW)
 JUSTIN JONES, Director, Oklahoma                        (N.D. Okla.)
 Department of Corrections,

          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      In 2005, an Oklahoma state court convicted Robert Lee Peace of assault

and battery with a dangerous weapon. The Oklahoma Court of Criminal Appeals

affirmed the conviction but reduced Mr. Peace’s sentence after finding that Mr.

Peace had committed only one prior felony — not two, as the trial court had

thought — for sentencing purposes. After unsuccessfully seeking further relief in

state post-conviction proceedings, Mr. Peace filed a petition for relief under 28



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S.C. § 2254 in the federal district court. The district court denied the petition,

concluding that Mr. Peace’s claims lacked merit. The district court also denied

Mr. Peace a certificate of appealability (“COA”) and it is Mr. Peace’s renewed

request for a COA that is now before us.

      We may grant a COA only if Mr. Peace makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And where, as here,

the district court has dismissed a § 2254 petition on its merits, we may issue a

COA only if “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Miller-El v. Cockrell, 537 U.S. 322,

338 (2003) (internal quotation omitted). After reviewing Mr. Peace’s submission

to this court, however, we are persuaded that no reasonable jurist would debate

the district court’s assessment of his claims. Accordingly, we deny Mr. Peace’s

application for a COA and dismiss this appeal. Because the district court has

granted Mr. Peace leave to proceed in forma pauperis on appeal, Mr. Peace’s

motion before this court to proceed in forma pauperis is denied as moot.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-